


109 HCON 452 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 452
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Ms. Waters submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Department of Defense should provide full disclosure regarding the details of
		  the deaths of members of the Armed Forces to their families at the earliest
		  possible date.
	
	
		Whereas Patrick Tillman was an American football player
			 who left a successful sports career to enlist in the Army in May 2002 following
			 the terrorist attacks of September 11, 2001;
		Whereas Corporal Tillman served in the second battalion of
			 the 75th Ranger Regiment;
		Whereas an Army spokesperson stated that Corporal Tillman
			 was killed on April 22, 2004, while his unit was attacked in an apparent ambush
			 on a road outside of the village of Sperah, Afghanistan;
		Whereas on May 28, 2004, his family, and the American
			 public, learned that he died as a result of a friendly fire incident;
		Whereas Army officials had misled the Tillman family about
			 the details of his death without justification;
		Whereas his family and other critics allege that the Army
			 unduly delayed disclosing the truth about Corporal Tillman’s death until weeks
			 after his memorial service in order to protect the image of the Armed
			 Forces;
		Whereas the Tillman family requested Brigadier General
			 Gary M. Jones to produce a report on the circumstances surrounding Corporal
			 Tillman’s death;
		Whereas the report received media attention and revealed
			 that, in the days immediately following Corporal Tillman’s death, investigators
			 and senior officers, including General John Abizaid, the commander of the
			 United States Central Command, were aware that Corporal Tillman was killed by
			 friendly fire;
		Whereas the Army awarded Corporal Tillman the Silver Star,
			 a Purple Heart, and a posthumous promotion to corporal;
		Whereas the citation report accompanying these awards
			 indicated that Corporal Tillman was killed by enemy forces and contained a
			 false account of a battle that members of Army leadership knew had never taken
			 place;
		Whereas military officials have admitted inaccurately
			 describing the deaths of other members of the Armed Forces, including
			 Specialist Patrick R. McCaffrey, Sr., of Tracy, California, and Second
			 Lieutenant Andre D. Tyson of Riverside, California;
		Whereas the deaths of Specialist McCaffrey and Second
			 Lieutenant Tyson were originally attributed to an ambush during a patrol near
			 Balad, Iraq, on June 22, 2004;
		Whereas Specialist McCaffrey and Second Lieutenant Tyson
			 were actually killed by Iraqi forces who were being trained by the United
			 States military and who had fired at United States soldiers twice
			 before;
		Whereas before his death, Specialist McCaffrey reported
			 the inappropriate actions by the Iraqi security forces to his superiors;
		Whereas the Army waited nine months after completing an
			 investigation into their deaths before notifying relatives the soldiers were
			 killed by Iraqi troops; and
		Whereas military officials have misled or failed to
			 disclose details regarding the deaths of other members of the Armed Forces in a
			 timely manner: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Secretary of Defense should ensure that
			 the military provides full disclosure regarding the details of the deaths of
			 members of the Armed Forces to their families at the earliest possible date;
			 and
			(2)any member of the Armed Forces or a
			 civilian employee of the Department of Defense who intentionally misleads,
			 misrepresents, fails to act, acts in an unreasonably dilatory manner, or is
			 complicit in a conspiracy to withhold from the families of the fallen heroes of
			 the Armed Forces a thorough, timely, and accurate explanation as to the
			 circumstances and time of that member’s death should be prosecuted for every
			 offense under Federal law that applies, including offenses under chapter 47 of
			 title 10, United States Code (the Uniform Code of Military Justice), as
			 applicable, and if convicted should be punished to the maximum extent that the
			 law allows.
			
